KELLER, District Judge.
Upon consideration by the court, the foregoing ruling of the referee is approved in full. I am of opinion that thé bankruptcy act was intended by Congress to prefer claims for . labor performed within three months prior to the filing of the petition, regardless of the fact that they may have been assigned. And I think this is indicated by the use of the word “claimant,” instead of “workman,” in section 64, Act July 1, 1898, c. 541, 30 Stat. 563 [U. S. Comp. St. 1901, p. 3447].